DETAILED ACTION
Response to Amendment
	The amendment filed December 21, 2020 has been entered. Claims 21-44 are pending in the application.  Applicant’s amendments to the claims have overcome every claim objection and 112 rejection previously set forth in the Non-Final Office Action mailed August 09, 2020.  The drawings filed December 21, 2020 have overcome every objection previously set forth in the Non-Final Office Action mailed August 09, 2020.
Drawings
The drawings were received on 12/212020.  These drawings are unacceptable.
The drawings are objected to because numerals for the elements recited below were provided; however the numerals point to a blank area of the drawings and do not indicate the recited features.  
first element 21 – first appearing on line 8 of page 37
second element  – first appearing on line 9 of page 37
ring 23 – first appearing on line 11 of page 37
two flaps 24 – first appearing on line 11 of page 37
notch 25 – first appearing on line 11 of page 37
notch 26 – first appearing on line 11 of page 37
pairs of further flaps 27 – first appearing on line 14 of page 37
circular base 28 – first appearing on line 13 of page 37
gaps 30 – first appearing on line 16 of page 37
52 – first appearing on line 14 of page 37
externally locking notches 53 – first appearing on line 3 of page 38	
	Although the above elements 
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

For purposes of examination, any device system or kit which is capable of administering a pharmaceutically active substance to a hollow cavity or organ of a patient will be interpreted to be capable of administering by rinsing or perfusion. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 43 recites the limitation “the at least one pharmaceutically active substance in the liquid diluent is provided for administration via pressurized aerosol therapy” in lines 21-23.  This limitation contradicts the limitation in lines 1-2 of the claim which recites the device systems administers the at least one pharmaceutically active substance by rinsing or perfusion. As best understood, rinsing and perfusion do not utilize pressurized aerosols.  There scope of the claim is unclear because it is not evident whether the device system is to be used pressurized aerosol therapy or for rinsing or perfusion.  For purposes of examination, the claim will be interpreted as a device system which administers at least one pharmaceutically active substance by rinsing or perfusion. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25-28, 31, 35-37, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Pub. 2014/0142495 to Hetzel, in view of U.S. Patent App. Pub. 2013/0122020 to Liu, and further in view of U.S. Patent App. Pub. 2017/0100307 to Frattini (2016).
Regarding Claim 21, Hetzel teaches a device system (Fig. 1, element 10) for administering at least one pharmaceutically active substance (Par. 0048; device system 10 transports a liquid substance; Par. 0049, lines 9-11; the substance delivered may include drugs or chemotherapeutic agents) by pressurized aerosol therapy (pressurized aerosol therapy is interpreted as a therapy which delivers a pharmaceutical substance under pressure and in aerosol form; Par. 0049, lines 1-7; the pharmaceutically 
at least one container comprising at least one pharmaceutically active substance (Par. 0048, device system 10 comprises a syringe containing the pharmaceutically active substance) in powder, lyophilizate, solution, liquid, gel, suspension, emulsion, or other form (Par. 0048; Hetzel teaches a liquid form); 
Hetzel is silent regarding wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substances or a combination thereof and the device system being a sterile and closed prefilled drug containing device system.  Hetzel is also silent regarding the device system further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and 7392514043c. a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing comprising the at least one container and the perforation device; wherein the at least one container is manually maneuvered from the outside of the at least one flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the at least one flexible airtight sterile casing; and wherein after opening of the at least one container, the at least one 
Liu teaches an analogous pharmaceutically active substance which can be used in the device system (Liu teaches drug formulations, which are pharmaceutically active [Par. 0021], which comprise Trop-2 binding fragments), and wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof (Par. 0213-2334 disclose, for example, embodiments wherein the formulation is a Trop-2 binding fragment conjugated to an agent such that the formulation is antitumor [Par. 0213 – targeted delivery to Trop-2 expressing tumor], anticancer [Par. 0219], antimicrobial [Par. 0220 – antifungal meets the limitations of antimicrobial since a fungus is a microorganism], antimycotic [Par. 0220 – antifungal meets the limitations of antimycotic since an antimycotic is a synonym for antifungal], antibiotic [Par. 0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one pharmaceutically active substance to be selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof, as taught by Liu, in order to utilize a superior therapeutic agent for cancer treatment in human patients (Par. 0005).   Further, Liu additionally discloses in Par. 0247 that the at least one pharmaceutically active substance can be nebulized after reconstitution, making it suitable for the device system, which administers the pharmaceutically active substance via pressurized aerosol therapy.  However, the modified device system is still silent regarding the device system being a sterile and closed prefilled drug containing device system and further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one 
Frattini (2016) teaches an analogous device system which comprises a sterile and closed prefilled drug containing device system (Fig. 1; the system contains a drug within container 6 and is sterile and closed following sterilization and closure of a cap as described in Par. 0035-0036) for administering at least one pharmaceutically active substance (Par. 0021; outlet tube 5 is provided for administration of a pharmaceutically active substance; the mixture of a pharmacological substance and liquid diluent is interpreted to be a pharmaceutically active substance), comprising: 
at least one container (Fig. 1, element 6) comprising at least one pharmaceutically active substance (Par. 0022, pharmacological substance is interpreted to be a pharmaceutically active substance) and;
a bag of a liquid diluent (Fig. 1, element 1) wherein: the liquid diluent is a physiologically acceptable aqueous diluent (Frattini (2016) does not explicitly recite this limitation, but it is obvious to one of ordinary skill in the art that a liquid diluent for reconstituting a medicinal substance and administering it into the body of a patient must be a physiologically acceptable aqueous diluent); the bag of the liquid diluent is equipped with at least one drain tube (Fig. 1, element 5) provided with a 
a flexible package (Fig. 1, element 100; package is taught as flexible in Par. 0013, line 1) comprising the bag of liquid diluent and at least one flexible airtight sterile casing (Fig. 1, element 2; Par. 0020; casing is additionally interpreted as airtight since it includes a hermetically closable cap for introduction of a sterilizing gas as described in Par. 0030) comprising the container and the perforation device (Fig. 1, casing 2 is shown comprising container 6 and perforation device 7); wherein the container is manually maneuvered from the outside of the flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the flexible airtight sterile casing (Par. 0028); and wherein after opening of the container, the at least one pharmaceutically active substance is mixed with the liquid diluent (Par. 0029) through the mixing tube (Par. 0023; connection of container 6 and bag of liquid diluent 1 is provided through mixing tube 3) and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration (Par. 0021, outlet tube 5 allows for flow of the mixed substance for administration) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device system of Hetzel and Liu to be a sterile and closed prefilled drug containing device system which comprises:  at least one container comprising at least one pharmaceutically active substance and;

Regarding Claim 22, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above and the limitation of claim 22 as the device system has been modified such that the at least one container is a vial, syringe, single-use syringe, ampoule, or bottle (Frattini (2016); Par. 0022, container 6 is taught as a vial). 
Regarding Claim 25, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21 and the limitations of claim 25 since Hetzel further teaches wherein the hollow space or body cavity is a hollow space lined by epithelium (Par. 0013, lines 4-7) and is self-contained or connected with other cavities (Par. 0013, lines 4-8). 
Regarding Claim 26, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21 and the limitations of claim 26 since Hetzel further teaches wherein the body cavity is selected from the group consisting of the abdomen, peritoneal cavity, thoracic cavity, luminal cavity, vesical cavity, cranial cavity, nasal cavity, oral cavity, pharynx, subarachnoid spaces, uterus; the cavity of the heart, blood vessels, bile duct, urinary tract, gastrointestinal tract, uterus or brain ventricles (Par. 0013, body cavities taught include the abdomen, thoracic cavity, cranial cavity, nasal cavity, oral cavity, pharynx, subarachnoid spaces, and joint cavities and hollow spaces taught include cavity of the heart, blood vessels, bile duct, urinary tract, gastrointestinal tract, uterus, and brain ventricles).
Regarding Claim 27, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21 and the limitations of claim 27 as it would be obvious to one of ordinary skill in the art that the device system, when prepared for use, would be in compliance with the guidelines of a competent drug regulatory authority applicable for pre-filled systems, particularly since Frattini (2016) teaches a package which is sterile and wherein the substance and the liquid are intended for administration to a patient. 
Regarding Claim 28, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21 and the limitations of claim 28 since Hetzel teaches wherein the device system is used in a non-systemic treatment (administration to the hollow cavities recited in Par. 0013 is non-systemic administration since it is not enteral or intravascular administration ) to deliver a therapeutically effective dose of the at least one pharmaceutically active substance in the 
Regarding Claim 31, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21 and the limitations of claim 31 as Hetzel further teaches wherein the device system is used for pressurized aerosol therapy wherein the pressurized aerosol therapy is selected from the group consisting of PIPAC, PITAC, PILAC, PIVAC, and PIRAC (these methods are interpreted as methods of delivering a substance suitable for chemotherapy to peritoneal, thoracic, luminal, vesical, or rectal cavities via pressurized aerosol therapy) and, as disclosed in Hetzel Par. 0013, the pharmaceutically active substance is intended for delivery to peritoneal (abdomen is interpreted to be a peritoneal cavity), thoracic, luminal (gastrointestinal tract is interpreted to be a luminal cavity), and vesical (urinary tract is interpreted to be a vesical cavity) cavities. Furthermore, the pharmaceutically active substance of the modified device system is taught by Liu and is suitable for chemotherapy (Liu, Par. 0245). 
Regarding Claim 35, Hetzel teaches a kit for administering at least one pharmaceutically active substance (Par. 0048; device system 10 transports a liquid substance; Par. 0049, lines 9-11; the substance delivered may include drugs or chemotherapeutic agents) by pressurized aerosol therapy (pressurized aerosol therapy is interpreted as a therapy which delivers a pharmaceutical substance under pressure and in aerosol form; Par. 0049, lines 1-7; the pharmaceutically active substance is transported in a pressurized manner by a micro-pump and delivered as an aerosol through a needle nozzle) in a hollow organ or in a body cavity of a patient (Par. 0008) for non-systemic therapeutic efficacy (administration to the hollow cavities recited in Par. 0013 is non-systemic administration since it is not enteral or intravascular administration; furthermore, the administration is interpreted as intended 
at least one container comprising at least one pharmaceutically active substance (Par. 0048, device system 10 comprises a syringe containing the pharmaceutically active substance) in powder, lyophilizate, solution, liquid, gel, suspension, emulsion, or other form (Par. 0048; Hetzel teaches a liquid form); 
and wherein the kit further comprises at least one an item of the group selected from: an application lance with nozzle, an injection lance with nozzle and a pumping system, tubes, and connectors (Par. 0049; needle nozzle 30 is interpreted as an application lance or injection lance with a nozzle) and a pumping system (Par. 0049, micro-pump 10 and its connection to the nozzle system 20 are interpreted as a pumping system). 
Hetzel is silent regarding wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substances or a combination thereof and the device system being a sterile and closed prefilled drug containing device system.  Hetzel is also silent regarding the device system further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and 7392514043c. a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing comprising the at least one container and the perforation device; wherein the at least one container is manually maneuvered from the outside of the at least one flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the at least one flexible 
Liu teaches an analogous pharmaceutically active substance which can be used in the device system (Liu teaches drug formulations, which are pharmaceutically active [Par. 0021], which comprise Trop-2 binding fragments), and wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof (Par. 0213-2334 disclose, for example, embodiments wherein the formulation is a Trop-2 binding fragment conjugated to an agent such that the formulation is antitumor [Par. 0213 – targeted delivery to Trop-2 expressing tumor], anticancer [Par. 0219], antimicrobial [Par. 0220 – antifungal meets the limitations of antimicrobial since a fungus is a microorganism], antimycotic [Par. 0220 – antifungal meets the limitations of antimycotic since an antimycotic is a synonym for antifungal], antibiotic [Par. 0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one pharmaceutically active substance to be selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof, as taught by Liu, in order to utilize a superior therapeutic agent for cancer treatment in human patients (Par. 0005).   Further, Liu additionally discloses in Par. 0247 that the at least one pharmaceutically active substance can be nebulized after reconstitution, making it suitable for the device system, which administers the pharmaceutically active substance via pressurized aerosol therapy.  However, the modified device system is still silent regarding the device system being a sterile and closed prefilled drug containing device system and further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a 
Frattini (2016) teaches an analogous device system which comprises a sterile and closed prefilled drug containing device system (Fig. 1; the system contains a drug within container 6 and is sterile and closed following sterilization and closure of a cap as described in Par. 0035-0036) for administering at least one pharmaceutically active substance (Par. 0021; outlet tube 5 is provided for administration of a pharmaceutically active substance; the mixture of a pharmacological substance and liquid diluent is interpreted to be a pharmaceutically active substance), comprising: 
at least one container (Fig. 1, element 6) comprising at least one pharmaceutically active substance (Par. 0022, pharmacological substance is interpreted to be a pharmaceutically active substance) and;
a bag of a liquid diluent (Fig. 1, element 1) wherein: the liquid diluent is a physiologically acceptable aqueous diluent (Frattini (2016) does not explicitly recite this limitation, but it is obvious to one of ordinary skill in the art that a liquid diluent for reconstituting a medicinal substance and administering it into the body of a patient must be a physiologically acceptable aqueous diluent); the 
a flexible package (Fig. 1, element 100; package is taught as flexible in Par. 0013, line 1) comprising the bag of liquid diluent and at least one flexible airtight sterile casing (Fig. 1, element 2; Par. 0020; casing is additionally interpreted as airtight since it includes a hermetically closable cap for introduction of a sterilizing gas as described in Par. 0030) comprising the container and the perforation device (Fig. 1, casing 2 is shown comprising container 6 and perforation device 7); wherein the container is manually maneuvered from the outside of the flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the flexible airtight sterile casing (Par. 0028); and wherein after opening of the container, the at least one pharmaceutically active substance is mixed with the liquid diluent (Par. 0029) through the mixing tube (Par. 0023; connection of container 6 and bag of liquid diluent 1 is provided through mixing tube 3) and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration (Par. 0021, outlet tube 5 allows for flow of the mixed substance for infusion or instillation which is interpreted to be administration to a patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device system of Hetzel and Liu to be a sterile and closed prefilled 
a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and7392514043 a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing comprising the at least one container and the perforation device; wherein the at least one container is manually maneuvered from the outside of the at least one flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the at least one flexible airtight sterile casing; and wherein after opening of the at least one container, the at least one pharmaceutically active substance is mixed with the liquid diluent through the mixing tube and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration, as taught by Frattini (2016) , in order to reconstitute the at least one pharmaceutically active substance from a powder to a liquid under sterile conditions.  The modified device system of Hetzel and Liu requires the at least one pharmaceutically active substance to be provided to the system in liquid form.  As Frattini (2016) disclosed in Par. 0001, the modification in view of Frattini (2016) provides structure which allows for reconstitution and of the pharmaceutically active substance to a liquid form; and as disclosed in Par. 0003, allows the reconstitution to take place under sterile conditions.  Furthermore, Liu discloses in Par. 0247 that the at least one pharmaceutically active substance can be provided in a lyophilized powder form, and reconstituted into a liquid, making it suitable for the device system which has been modified in view of Frattini (2016).  
Regarding Claim 36, the modified kit of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 35 and the limitations of claim 36 since Hetzel further 
Regarding Claim 37, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21 and the limitations of claim 36 since Hetzel further teaches the device system to be used in a treatment of cancer selected from the group of cancer of the urinary tract, bladder cancer, ovarian cancer, colorectal cancer, peritoneal cancer, cervical cancer, uterine cancer, lung cancer, esophageal cancer, gastric cancer, pancreatic cancer, prostate cancer, and metastatic forms thereof (Hetzel, Par. 0043; gastric, ovarian, and lung cancer are taught).
Regarding Claim 41, Hetzel teaches a kit for administering at least one pharmaceutically active substance (Par. 0048; device system 10 transports a liquid substance; Par. 0049, lines 9-11; the substance delivered may include drugs or chemotherapeutic agents) by rinsing or perfusion in a hollow organ or in a body cavity of a patient (Par. 0008; the kit comprises device system 10 which administers at least one pharmaceutically active substance to hollow cavities; thus the kit is interpreted as configured to administer by rinsing or perfusion) for non-systemic therapeutic efficacy (administration to the hollow cavities recited in Par. 0013 is non-systemic administration since it is not enteral or intravascular administration; furthermore, the administration is interpreted as intended for non-systemic therapeutic since one of ordinary skill in the art would not intentionally prepare the system for delivery of a therapeutically ineffective dose of the pharmaceutically active substance) comprising a drug containing device system (Fig. 1, element 10) comprising: 
at least one container comprising at least one pharmaceutically active substance (Par. 0048, device system 10 comprises a syringe containing the pharmaceutically active substance) in powder, 
and wherein the kit further comprises at least one an item of the group selected from: an application lance with nozzle, an injection lance with nozzle and a pumping system, tubes, and connectors (Par. 0049; needle nozzle 30 is interpreted as an application lance or injection lance with a nozzle) and a pumping system (Par. 0049, micro-pump 10 and its connection to the nozzle system 20 are interpreted as a pumping system). 
Hetzel is silent regarding wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substances or a combination thereof and the device system being a sterile and closed prefilled drug containing device system.  Hetzel is also silent regarding the device system further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and 7392514043c. a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing comprising the at least one container and the perforation device; wherein the at least one container is manually maneuvered from the outside of the at least one flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the at least one flexible airtight sterile casing; and wherein after opening of the at least one container, the at least one pharmaceutically active substance is mixed with the liquid diluent through the mixing tube and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration via rinsing or perfusion in a hollow organ or in a body cavity of a patient for non-systemic therapeutic efficacy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one pharmaceutically active substance to be selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof, as taught by Liu, in order to utilize a superior therapeutic agent for cancer treatment in human patients (Par. 0005).   Further, Liu additionally discloses in Par. 0247 that the at least one pharmaceutically active substance can be nebulized after reconstitution, making it suitable for the device system, which administers the pharmaceutically active substance via pressurized aerosol therapy.  However, the modified device system is still silent regarding the device system being a sterile and closed prefilled drug containing device system and further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and 7392514043c. a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing 
Frattini (2016) teaches an analogous device system which comprises a sterile and closed prefilled drug containing device system (Fig. 1; the system contains a drug within container 6 and is sterile and closed following sterilization and closure of a cap as described in Par. 0035-0036) for administering at least one pharmaceutically active substance (Par. 0021; outlet tube 5 is provided for administration of a pharmaceutically active substance; the mixture of a pharmacological substance and liquid diluent is interpreted to be a pharmaceutically active substance), comprising: 
at least one container (Fig. 1, element 6) comprising at least one pharmaceutically active substance (Par. 0022, pharmacological substance is interpreted to be a pharmaceutically active substance) and;
a bag of a liquid diluent (Fig. 1, element 1) wherein: the liquid diluent is a physiologically acceptable aqueous diluent (Frattini (2016) does not explicitly recite this limitation, but it is obvious to one of ordinary skill in the art that a liquid diluent for reconstituting a medicinal substance and administering it into the body of a patient must be a physiologically acceptable aqueous diluent); the bag of the liquid diluent is equipped with at least one drain tube (Fig. 1, element 5) provided with a closing device (Par. 0002, lines 1-4; closing device is not shown but when drain tubes are equipped with these packages, it is well known in the art that they are commonly provided with closing devices); and the bag of the liquid diluent is equipped with a mixing tube (Fig. 1, element 8; Par. 0021) with an 
a flexible package (Fig. 1, element 100; package is taught as flexible in Par. 0013, line 1) comprising the bag of liquid diluent and at least one flexible airtight sterile casing (Fig. 1, element 2; Par. 0020; casing is additionally interpreted as airtight since it includes a hermetically closable cap for introduction of a sterilizing gas as described in Par. 0030) comprising the container and the perforation device (Fig. 1, casing 2 is shown comprising container 6 and perforation device 7); wherein the container is manually maneuvered from the outside of the flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the flexible airtight sterile casing (Par. 0028); and wherein after opening of the container, the at least one pharmaceutically active substance is mixed with the liquid diluent (Par. 0029) through the mixing tube (Par. 0023; connection of container 6 and bag of liquid diluent 1 is provided through mixing tube 3) and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration (Par. 0021, outlet tube 5 allows for flow of the mixed substance for administration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device system of Hetzel and Liu to be a sterile and closed prefilled drug containing device system which comprises:  at least one container comprising at least one pharmaceutically active substance and;
a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and7392514043 a flexible package comprising the 
Regarding Claim 42, the modified kit of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 41 and the limitations of claim 42 since Hetzel further teaches the kit to be used in a treatment of cancer selected from the group of cancer of the urinary tract, bladder cancer, ovarian cancer, colorectal cancer, peritoneal cancer, cervical cancer, uterine cancer, lung cancer, esophageal cancer, gastric cancer, pancreatic cancer, prostate cancer, and metastatic forms thereof (Hetzel, Par. 0043; gastric, ovarian, and lung cancer are taught). 
Regarding Claim 43, Hetzel teaches a device system (Fig. 1, element 10) for administering at least one pharmaceutically active substance (Par. 0048; device system 10 transports a liquid substance; 
at least one container comprising at least one pharmaceutically active substance (Par. 0048, device system 10 comprises a syringe containing the pharmaceutically active substance) in powder, lyophilizate, solution, liquid, gel, suspension, emulsion, or other form (Par. 0048; Hetzel teaches a liquid form); 
Hetzel is silent regarding wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substances or a combination thereof and the device system being a sterile and closed prefilled drug containing device system.  Hetzel is also silent regarding the device system further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and 7392514043c. a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing comprising the at least one container and the perforation device; wherein the at least one container is manually maneuvered from the outside of the at least one flexible airtight sterile casing up to a 
Liu teaches an analogous pharmaceutically active substance which can be used in the device system (Liu teaches drug formulations, which are pharmaceutically active [Par. 0021], which comprise Trop-2 binding fragments), and wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof (Par. 0213-2334 disclose, for example, embodiments wherein the formulation is a Trop-2 binding fragment conjugated to an agent such that the formulation is antitumor [Par. 0213 – targeted delivery to Trop-2 expressing tumor], anticancer [Par. 0219], antimicrobial [Par. 0220 – antifungal meets the limitations of antimicrobial since a fungus is a microorganism], antimycotic [Par. 0220 – antifungal meets the limitations of antimycotic since an antimycotic is a synonym for antifungal], antibiotic [Par. 0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one pharmaceutically active substance to be selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof, as taught by Liu, in order to utilize a superior therapeutic agent for cancer treatment in human patients (Par. 0005).   Further, Liu additionally discloses in Par. 0247 that the at least one pharmaceutically active substance can be nebulized after reconstitution, making it suitable for the device system, which administers the pharmaceutically active substance via pressurized aerosol therapy.  However, the modified device system is still silent regarding the device system being a sterile and closed prefilled drug containing 
Frattini (2016) teaches an analogous device system which comprises a sterile and closed prefilled drug containing device system (Fig. 1; the system contains a drug within container 6 and is sterile and closed following sterilization and closure of a cap as described in Par. 0035-0036) for administering at least one pharmaceutically active substance (Par. 0021; outlet tube 5 is provided for administration of a pharmaceutically active substance; the mixture of a pharmacological substance and liquid diluent is interpreted to be a pharmaceutically active substance), comprising: 
at least one container (Fig. 1, element 6) comprising at least one pharmaceutically active substance (Par. 0022, pharmacological substance is interpreted to be a pharmaceutically active substance) and;
a bag of a liquid diluent (Fig. 1, element 1) wherein: the liquid diluent is a physiologically acceptable aqueous diluent (Frattini (2016) does not explicitly recite this limitation, but it is obvious to one of ordinary skill in the art that a liquid diluent for reconstituting a medicinal substance and 
a flexible package (Fig. 1, element 100; package is taught as flexible in Par. 0013, line 1) comprising the bag of liquid diluent and at least one flexible airtight sterile casing (Fig. 1, element 2; Par. 0020; casing is additionally interpreted as airtight since it includes a hermetically closable cap for introduction of a sterilizing gas as described in Par. 0030) comprising the container and the perforation device (Fig. 1, casing 2 is shown comprising container 6 and perforation device 7); wherein the container is manually maneuvered from the outside of the flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the flexible airtight sterile casing (Par. 0028); and wherein after opening of the container, the at least one pharmaceutically active substance is mixed with the liquid diluent (Par. 0029) through the mixing tube (Par. 0023; connection of container 6 and bag of liquid diluent 1 is provided through mixing tube 3) and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration via rinsing or perfusion (Par. 0021, outlet tube 5 allows for flow of the mixed substance for administration) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device system of Hetzel and Liu to be a sterile and closed prefilled 
a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag of the liquid diluent is equipped with at least one drain tube provided with a closing device; and (iii) the bag of the liquid diluent is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one container; and7392514043 a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing comprising the at least one container and the perforation device; wherein the at least one container is manually maneuvered from the outside of the at least one flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the at least one flexible airtight sterile casing; and wherein after opening of the at least one container, the at least one pharmaceutically active substance is mixed with the liquid diluent through the mixing tube and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration, as taught by Frattini (2016) , in order to reconstitute the at least one pharmaceutically active substance from a powder to a liquid under sterile conditions.  The modified device system of Hetzel and Liu requires the at least one pharmaceutically active substance to be provided to the system in liquid form.  As Frattini (2016) disclosed in Par. 0001, the modification in view of Frattini (2016) provides structure which allows for reconstitution and of the pharmaceutically active substance to a liquid form; and as disclosed in Par. 0003, allows the reconstitution to take place under sterile conditions.  Furthermore, Liu discloses in Par. 0247 that the at least one pharmaceutically active substance can be provided in a lyophilized powder form, and reconstituted into a liquid, making it suitable for the device system which has been modified in view of Frattini (2016).  
Regarding Claim 44, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 43 and the limitations of claim 44 since Hetzel further .
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzel in view of Liu and Frattini (2016), as applied to Claim 21, and further in view of EP 2399565 to Frattini (2011).
Regarding Claim 23, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21, but is silent regarding at least one multiple-way valve connecting the bag of liquid diluent and the at least one flexible airtight sterile casing. 
Frattini (2011) teaches an analogous drug containing device system (Fig. 13) which includes at least one multiple-way valve (Fig. 13, element 18; flow deviator 18 is interpreted to be a multiple-way valve as it selectively allows fluid communication between bag 1 and terminal 7 or between either the bag 1 or terminal 7 and a connecting mouth 20 as described in the abstract) connecting the bag of liquid diluent (Fig. 1, element 1) and the at least one flexible airtight sterile casing.  Although Frattini (2011) does not teach the flexible airtight sterile casing, the multiple way valve connects the bag of liquid diluent to a drug containing bottle which is analogous to the container of Frattini (2016).  If the multiple-way valve of Frattini (2011) were incorporated into the modified device system of Hetzel, Liu, and Frattini (2016) to connect the bag of liquid diluent and the at least one container, the bag of liquid diluent would also be connected to the airtight sterile casing since it comprises the container.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified device system of Hetzel, Liu, and Frattini (2016) to include a multiple-way valve connecting the bag of the liquid diluent and the at least one flexible airtight sterile casing, as taught by Frattini (2011), in order to use mix the pharmaceutically active substance with a dosed quantity of the liquid diluent by way of a syringe, as shown in Figs. 16 and 17. 
Regarding Claim 24, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 21 and the limitations of claim 24 since the device system has been modified to include a multiple-way valve wherein the valve is selected from the group consisting of a three-way valve, a three-way slipper valve, a three-way cock, or a three-way stopcock (Frattini (2011), Par. 0023; multiple-way valve 18 consists of a three-way cock 40).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzel in view of Liu and Frattini (2016), as applied to Claim 28, and further in view of Krukiewics and Zak, “Biomaterial-based regional chemotherapy: Local anticancer drug delivery to enhance chemotherapy and minimize its side-effects”. 
Regarding Claim 29, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding Claim 28, but is silent regarding a therapeutically effective dose of the at least one pharmaceutically active substance being the same or less than the standard dose of a corresponding systemic treatment.  
However, the modified device system of Hetzel, Liu, and Frattini (2016) delivers a substance via pressurized aerosol therapy, which is a form of local or regional deliver and can be contrasted with a systemic delivery.  It is well known in the art that local or regional delivery of drugs achieves a higher local concentration and thus requires a lesser dose compared to the standard dose of a corresponding systemic treatment.  
Furthermore, Krukiewics and Zak teach that regional delivery of a pharmaceutically active substance (anti-cancer drugs are interpreted to be a pharmaceutically active substance) enhance therapeutic efficiency compared to conventional treatment (Abstract, lines 2-4). Conventional treatment is interpreted as systemic delivery and therapeutic efficiency is interpreted as the dose required to result in a therapeutic effect; thus enhanced therapeutic efficiency is interpreted to mean that when local delivery is compared to systemic delivery, a smaller dose is required to result in an equivalent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the therapeutically effective dose of the modified device system of Hetzel, Liu, and Frattini (2016) such that the therapeutically effective dose of the at least one pharmaceutically active substance per treatment is the same as or less than the standard dose of the corresponding systemic treatment, as taught by Krukiewics and Zak, in order to reduce toxic effects to healthy tissues (Krukiewics and Zak, Abstract, lines 3-4). 
Regarding Claim 30, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding Claim 29 and the limitations of claim 30 since the device system has been modified such that the therapeutically effective dose per treatment is 100%, less than about 100 %, about or less than 99 %, about or less than 98 %, about or less than 97 %, about or less than 96 %, about or less than 95 %, about or less than 94 %, about or less than 93 %, about or less than 92 %, about or less than 91 %, about or less than 90 %, about or less than 85 %, about or less than 80 %, about or less than 75 %, about or less than 70 %, about or less than 65 %, about or less than 60 %, about or less than 55 %, about or less than 50 %, about or less than 45 %, about or less than 40 %, about or less than 35 %, about or less than 30 %, about or less than 25 %, about or less than 20 %, or less about or less than 15 % of the standard dose of a corresponding systemic treatment (the therapeutically effective dose of the at least one pharmaceutically active substance per treatment being the same as or less than the standard dose of the corresponding systemic treatment meets the limitations of the dose being 100% or less than about 100% of the standard dose of a corresponding systemic treatment). 
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzel in view of Liu and Frattini (2016), as applied to Claim 31, and further in view of Nadiradze et al., “Pressurized Intraperitoneal Aerosol Chemotherapy (PIPAC) with Low-Dose Cisplatin and Doxorubicin in Gastric Peritoneal Metastasis”.  
Regarding Claim 32, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 31 and Hetzel further teaches the device system wherein the pressurized aerosol therapy for non-systemic therapeutic efficacy is pressurized intra-peritoneal aerosol chemotherapy (Hetzel teaches the pressurized aerosol application of a therapeutically active substance, which may be used to treat cancer as taught by Liu, and the substance may be applied to cavities such as the abdomen, Par. 0013; these limitations together are interpreted to meet the limitations of pressurized intra-peritoneal aerosol chemotherapy) and the device is used in a systemic treatment to deliver a therapeutically effective dose of the at least on pharmaceutically active substance in the hollow organ or body cavity of a patient (as discussed above regarding claim 21).  The modified device system of Hetzel, Liu, and Frattini (2016) is silent to wherein the therapeutically effective dose per treatment is about equal or less than 50 %, about equal or less than 45 %, about equal or less than 40 %, about equal or less than 35 %, about equal or less than 30 %, about equal or less than 25 %, about equal or less than 20 %, about equal or less than 15 %, about equal or less than 10 % of the standard dose of a corresponding systemic treatment.  
Nadiradze et al. teach a study in which a device is used to perform Pressurized Intra-Peritoneal Aerosol Chemotherapy (Abstract).  It is well known in the art that local or regional delivery of drugs achieves a higher local concentration and thus requires less dose compared to the standard dose of a corresponding systemic treatment, and thus Nadiradze et al. studied the effects of a chemotherapy treatment by PIPAC to deliver a therapeutically effective dose per treatment of is about equal or less than 50 %, about equal or less than 45 %, about equal or less than 40 %, about equal or less than 35 %, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the therapeutically effective dose per treatment of the modified device system of Hetzel, Liu, and Frattini (2016) to be about equal or less than 50 %, about equal or less than 45 %, about equal or less than 40 %, about equal or less than 35 %, about equal or less than 30 %, about equal or less than 25 %, about equal or less than 20 %, about equal or less than 15 %, about equal or less than 10 % of the standard dose of a corresponding systemic treatment, as taught by Nadiradze et al., in order to avoid typical side effects of chemotherapy such as alopecia, neurotoxicity, cardiac toxicity, or myelosuppression (Pg. 6, Par. 0005, lines 1-5). 
Regarding Claim 33, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations discussed above regarding claim 31 and Hetzel further teaches the device system wherein the pressurized aerosol therapy for non-systemic therapeutic efficacy is pressurized intra-peritoneal aerosol chemotherapy (Hetzel teaches the pressurized aerosol application of a therapeutically active substance, which may be used to treat cancer as taught by Liu, and the substance may be applied to cavities such as the abdomen, Par. 0013; these limitations together are interpreted to meet the limitations of pressurized intra-peritoneal aerosol chemotherapy) and the device is used in a systemic treatment to deliver a therapeutically effective dose of the at least on pharmaceutically active substance in the hollow organ or body cavity of a patient (as discussed above regarding claim 21).  The modified device system of Hetzel, Liu, and Frattini (2016) is silent to wherein the therapeutically effective dose per treatment is about 5 - 50 %, about 5 - 45 %, about 5 - 40 %, about 5 - 35 %, about 5 - 30 %, about 5 - 25 %, about 5 - 20 %, about 5 - 15 %, about 6 - 15 %, about 7 - 15 %, about 8 - 15 %, about 9 - 15 %, about 10 - 15 %, about 8 - 14 %, about 9 - 14 %, about 8 - 13 %, about 9 - 13 %, about 8 - 
Nadiradze et al. teach a study in which a device is used to perform Pressurized Intra-Peritoneal Aerosol Chemotherapy (Abstract).  It is well known in the art that local or regional delivery of drugs achieves a higher local concentration and thus requires less dose compared to the standard dose of a corresponding systemic treatment, and thus Nadiradze et al. studied the effects of a chemotherapy treatment by PIPAC to deliver a therapeutically effective dose per treatment of is about 5 - 50 %, about 5 - 45 %, about 5 - 40 %, about 5 - 35 %, about 5 - 30 %, about 5 - 25 %, about 5 - 20 %, about 5 - 15 %, about 6 - 15 %, about 7 - 15 %, about 8 - 15 %, about 9 - 15 %, about 10 - 15 %, about 8 - 14 %, about 9 - 14 %, about 8 - 13 %, about 9 - 13 %, about 8 - 12 %, about 9 - 12 %, about 9 - 11 %; preferably about 10 % + 3 %, about 10 % + 2 %, about 10 % + 1 % of the standard dose of a corresponding systemic treatment. (Pg. 2, Par. 0003, lines 8-12; Nadiradze et al. teach 10% of a systemic dose). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the therapeutically effective dose per treatment of the modified device system of Hetzel, Liu, and Frattini (2016) to be about 5 - 50 %, about 5 - 45 %, about 5 - 40 %, about 5 - 35 %, about 5 - 30 %, about 5 - 25 %, about 5 - 20 %, about 5 - 15 %, about 6 - 15 %, about 7 - 15 %, about 8 - 15 %, about 9 - 15 %, about 10 - 15 %, about 8 - 14 %, about 9 - 14 %, about 8 - 13 %, about 9 - 13 %, about 8 - 12 %, about 9 - 12 %, about 9 - 11 %; preferably about 10 % + 3 %, about 10 % + 2 %, about 10 % + 1 % of the standard dose of a corresponding systemic treatment, as taught by Nadiradze et al., in order to avoid typical side effects of chemotherapy such as alopecia, neurotoxicity, cardiac toxicity, or myelosuppression (Pg. 6, Par. 0005, lines 1-5). 
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hetzel in view of Liu and Frattini (2016), as applied to Claim 21, and further in view of 2009/0216184 to Radmer. 
Regarding Claim 34, the modified device system of Hetzel, Liu, and Frattini (2016) teaches all of the limitations as discussed above regarding claim 21, but is silent regarding wherein the device system is used for combination therapy and comprises in the at least one flexible airtight sterile casing more than one of the at least one container and each container comprising independently at least one pharmaceutically active substance. 
However, Radmer teaches an analogous drug containing device system for reconstituting a pharmaceutically active substance in a liquid diluent (Par. 0009).  Radmer further teaches an embodiment which comprises more than one container (Fig. 8, element 3) and wherein each container comprises independently at least one pharmaceutically active substance (Par. 0033 – 0035) and which may be used for combination therapy (combination therapy is an intended use and for examination purposes is interpreted to require structure such that more than one pharmaceutically active substance may be delivered; Radmer teaches more than one container, each of which contains a pharmaceutically active substance, thus Radmer’s invention is capable to be used for combination therapy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified device system of Hetzel, Liu, and Frattini (2016) to have more than one container such that the device may be used for combination therapy and comprises in the at least one flexible airtight sterile casing more than one of the at least one container wherein each container comprises independently at least one pharmaceutically active substance, as taught by Radmer, in order to allow for pooling of the contents of the more than one container (Par. 0037, lines 1-5).  
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzel in view of Liu and Frattini (2016), and further in view of JP 2000334042 to Isono.
Regarding Claim 38, Hetzel teaches a device system (Fig. 1, element 10) for administering at least one pharmaceutically active substance (Par. 0048; device system 10 transports a liquid substance; 
at least one syringe comprising at least one pharmaceutically active substance (Par. 0048, device system 10 comprises a syringe containing the pharmaceutically active substance) in powder, lyophilizate, solution, liquid, gel, suspension, emulsion, or other form (Par. 0048; Hetzel teaches a liquid form); 
Hetzel is silent regarding wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substances or a combination thereof and the device system being a closed prefilled drug containing device system.  Hetzel is also silent regarding the device system further comprising a bag of a liquid diluent wherein: (i) the liquid diluent is a physiologically acceptable aqueous diluent; (ii) the bag either is or is not equipped with at least one drain tube provided with a closing device; and (iii) the bag is equipped with a mixing tube with an openable closure that ends with a perforation device for the at least one syringe; and 7392514043a flexible package comprising the bag of liquid diluent and at least one flexible airtight sterile casing comprising the at least one syringe and the perforation device; wherein the at least one container is manually maneuvered from the outside of the 
Liu teaches an analogous pharmaceutically active substance which can be used in the device system (Liu teaches drug formulations, which are pharmaceutically active [Par. 0021], which comprise Trop-2 binding fragments), and wherein the at least one pharmaceutically active substance is selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof (Par. 0213-2334 disclose, for example, embodiments wherein the formulation is a Trop-2 binding fragment conjugated to an agent such that the formulation is antitumor [Par. 0213 – targeted delivery to Trop-2 expressing tumor], anticancer [Par. 0219], antimicrobial [Par. 0220 – antifungal meets the limitations of antimicrobial since a fungus is a microorganism], antimycotic [Par. 0220 – antifungal meets the limitations of antimycotic since an antimycotic is a synonym for antifungal], antibiotic [Par. 0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one pharmaceutically active substance to be selected from the group consisting of antitumor, anticancer, cytostatic, antinecrotic, antimicrobial, antimycotic, antibacterial, antiviral, antiseptic, antibiotic substance or a combination thereof, as taught by Liu, in order to utilize a superior therapeutic agent for cancer treatment in human patients (Par. 0005).   Further, Liu additionally discloses in Par. 0247 that the at least one pharmaceutically active substance can be nebulized after reconstitution, making it suitable for the device system, which administers the pharmaceutically active substance via pressurized aerosol therapy.  However, the modified device system is still silent regarding the device system being a closed prefilled drug containing device system 
Frattini (2016) teaches an analogous device system which comprises a closed prefilled drug containing device system (Fig. 1; the system contains a drug within container 6 and is closed following closure of a cap as described in Par. 0035-0036) for administering at least one pharmaceutically active substance (Par. 0021; outlet tube 5 is provided for administration of a pharmaceutically active substance; the mixture of a pharmacological substance and liquid diluent is interpreted to be a pharmaceutically active substance), comprising: 
at least one container (Fig. 1, element 6) comprising at least one pharmaceutically active substance (Par. 0022, pharmacological substance is interpreted to be a pharmaceutically active substance) and;
a bag of a liquid diluent (Fig. 1, element 1) wherein: the liquid diluent is a physiologically acceptable aqueous diluent (Frattini (2016) does not explicitly recite this limitation, but it is obvious to one of ordinary skill in the art that a liquid diluent for reconstituting a medicinal substance and administering it into the body of a patient must be a physiologically acceptable aqueous diluent); the 
a flexible package (Fig. 1, element 100; package is taught as flexible in Par. 0013, line 1) comprising the bag of liquid diluent and at least one flexible airtight sterile casing (Fig. 1, element 2; Par. 0020; casing is additionally interpreted as airtight since it includes a hermetically closable cap for introduction of a sterilizing gas as described in Par. 0030) comprising the container and the perforation device (Fig. 1, casing 2 is shown comprising container 6 and perforation device 7); wherein the container is manually maneuvered from the outside of the flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the flexible airtight sterile casing (Par. 0028); and wherein after opening of the container, the at least one pharmaceutically active substance is mixed with the liquid diluent (Par. 0029) through the mixing tube (Par. 0023; connection of container 6 and bag of liquid diluent 1 is provided through mixing tube 3) and a solution of the at least one pharmaceutically active substance in the liquid diluent is provided for administration (Par. 0021, outlet tube 5 allows for flow of the mixed substance for administration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device system of Hetzel and Liu to be a sterile and closed prefilled drug containing device system which comprises:  at least one container comprising at least one pharmaceutically active substance and;

Although Hetzel teaches a device system comprising a syringe containing a pharmaceutically active substance, the modified device system of Hetzel and Liu and Frattini (2016) does not necessarily comprise a syringe which operates as the claimed at least one syringe in claim 38 since it is the container taught by Frattini (2016) which is prefilled, cooperates with a perforation device, allows for the 
However, Isono teaches an analogous invention directed toward drug containing device system.  Isono teaches a system which includes a bag (Fig. 1, element 3) of liquid diluent (Fig. 1, element 6) and a syringe (Fig. 1, element 2 and element 32) which comprises a pharmaceutically active substance (Fig. 1, element 5).  The syringe and the bag of liquid diluent are connected by a mixing tube (Fig. 1, element 10) in a similar manner to Frattini (2016). Further, Isono teaches that once connected, the liquid diluent may flow into the syringe containing the pharmaceutically active substance where it is mixed and the pharmaceutically active substance is prepared for administration. Isono teaches that once the pharmaceutically active substance has been reconstituted with liquid diluent within the syringe, the syringe may be detached from the reconstitution device whereupon a user attaches a needle and administers the mixture to a patient.  However, it would be obvious to one of ordinary skill in the art that a syringe primarily functions to facilitate discharging its contents, and it would be obvious that the function may translate and be incorporated to a device such as the modified device system of Hetzel, Liu, and Frattini (2016), without the need to detach the syringe from the reconstitution device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device system of Hetzel, Liu, and Frattini (2016) by replacing the vial comprising at least one pharmaceutically active substance with a syringe comprising at least one pharmaceutically active substance such that the flexible package comprises the at least one syringe, as taught by Isono, in order to facilitate discharging a reconstituted mixture of a liquid diluent and at least one pharmaceutically active substance.  
Regarding Claim 39, the modified device system of Hetzel, Liu, Frattini (2016), and Isono teaches all of the limitations discussed above regarding claim 38 but is silent regarding at least one flexible airtight sterile casing comprising the least one syringe and the perforation device and the at least one syringe is manually maneuvered from the outside of the at least one flexible airtight sterile casing up to the perforation device. 
However, Frattini (2016) further teaches the device system comprising at least one flexible airtight sterile casing (Fig. 1, element 2; Par. 0020; casing is additionally interpreted as airtight since it includes a hermetically closable cap for introduction of a sterilizing gas as described in Par. 0030) comprising the at least one syringe (Fig. 1, casing 2 comprises vial 6 which is the at least one syringe as a result of the modification in view of Isono) and the perforation device (Fig. 1, casing 2 is shown comprising perforation device 7) and the at least one syringe is manually maneuvered from the outside of the flexible airtight sterile casing up to a perforating position of a cap through the perforation device and opened inside the flexible airtight sterile casing (Par. 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified device system of Hetzel, Liu, Frattini (2016), and Isono to further comprise at least one flexible airtight sterile casing comprising the at least one syringe and the perforation device and the at least one syringe is manually maneuvered form the outside of the at least one flexible airtight sterile casing up to the perforation device, as taught by Frattini (2016), in order to allow reconstitution to take place under sterile conditions (Par. 0003). 
Regarding Claim 40, the modified device system of Hetzel, Liu, Frattini (2016) and Isono teaches all of the limitations discussed above regarding claim 38 and the limitations of Claim 40 as the device has been modified such that the at least one syringe is fixed to the bag of liquid diluent in a coupling position with the perforation device (Frattini (2016) Par. 0022; vial 6 has been replaced with the at least . 
Response to Arguments
Applicant's arguments, see pages 22-25, filed December 21, 2020 have been fully considered and are persuasive, in part, and not persuasive, in part.  
On page 23, lines 4-10, Applicant contends that the present invention is a completely new conception for “non-systemic (local / topical therapies)”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant further contends that the pumping system recited in the pending claims and the pumping system taught by Hetzel have different technical nature. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pumping system with a different technical nature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Applicant has only claimed “a pumping system” in claim 35, and therefore the pumping system taught by Hetzel reads on the recited “pumping system”. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 23, lines 11-22, Applicant contends that the teachings of Frattini (2016) are “solely directed and ‘limited to system’ administration (infusion, instillable) and ‘limited to systemic efficacy’ (fluid medicinal or nutritional substances; see e.g., paragraph [0021])”.  Respectfully, the Applicant has narrowed Frattini (2016)’s teachings.  While Frattini (2016) does indicate the invention the may be used 
On Page 24, lines 6-22, Applicant contends that the modification of the outlet of Frattini (2016) to be connected with a micro-pump and needle nozzle is improper because the technical nature is different.  However, Hetzel does not indicate that the micro-pump (10) is merely a convention prior art cartridge for pressurized aerosol therapies.  Hetzel indicates in Par. 0048, that one embodiment of the micro-pump may comprise a syringe, but does not further limit the scope of the micro-pump.  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pumping system with a different technical nature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  The modification is therefore proper and, additionally, the combination of references meets all of the claimed limitations in question.  
On Page 25, lines 1-19, Applicant contends that the disclosure of Frattini (2016) does not motivate a person of ordinary skill in the art to use the distinct medical device for non-systemic administration in a hollow organ or in a body cavity of a patient for non-systemic therapeutic efficacy.  Applicant also contends that neither Hetzel nor Frattini (2016) motivate a person of ordinary skill in the art to consider a distinct drug medical device for non-systemic administration instead of a conventional 
In this case, Hetzel teaches an invention for non-systemic administration.  Liu teaches an analogous pharmaceutically active substance which one of ordinary skill in the art would use with Hetzel’s invention since the pharmaceutically active substance taught by Hetzel is usable in non-systemic therapies (Par. 0247 “[a]dministration can be systemic…or localized”) and also may have superior efficacy in cancer treatment (Par. 0005).  Furthermore, Liu teaches that the pharmaceutically active substance may be provided in a powder form, may be reconstituted, and may be aerosolized.  Neither Liu nor Hetzel provide structures to perform this function.  Frattini (2016) teaches a device which allows for reconstitution of the pharmaceutically active substance, for non-systemic administration, under sterile conditions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783